UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    HECTOR RIVERA,

                   Plaintiff,
                                                        Civil Action No. 20-cv-5927
                 -v-
                                                        FINAL JUDGMENT
    ANDREW SAUL,
    Commissioner Of Social Security,

                       Defendant

         This matter having been REMANDED and DISMISSED by the Court upon stipulation of

the parties pursuant to 42 U.S.C. § 405(g) and in conformity with Fed. R. Civ. P. 58,



                          30th day of ____________________________,
         IT IS, on this _______              June                   2021,

         ORDERED and ADJUDGED that the within matter be, and hereby is REMANDED for

further proceedings and DISMISSED.




                                       _________________________________________
                                       HON. DEBRA FREEMAN,
                                       U.S. Magistrate Judge
                                       United States District Court


-
